Citation Nr: 1638663	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-27 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left wrist scapholunate ligament injury, status post arthroscopy.

2.  Entitlement to a rating in excess of 10 percent for right wrist scapholunate ligament injury, status post arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a July 2012 Travel Board hearing at the RO in St. Petersburg, Florida.  A transcript is associated with the claims file.

This matter was previously remanded by the Board in July 2014.

The Board notes that in the Veteran's June 2016 post remand brief, the Veteran's representative included four additional issues that they assert are before the Board.  These issues are entitlement to rating in excess of 10 percent for right and left carpal tunnel syndrome and entitlement to earlier effective dates prior the November 20, 2015 for right and left carpal tunnel syndrome.  The Board finds that jurisdiction of the issues concerning carpel tunnel syndrome is not with the Board.  The Board notes that the Veteran was granted separate 10 percent evaluations for right and left carpel tunnel syndrome effective November 20, 2015 in a March 31, 2016 rating decision stemming from the Veteran's November 2015 claim for compensation where she was seeking entitlement to service connection for bilateral carpal tunnel syndrome.  To date, the Veteran has yet to file an NOD with regards to the rating or effective date of the service connected right and left carpal tunnel syndrome.  The Board notes that the Veteran's representative believed that the issue of carpal tunnel syndrome was before the Board and did present argument in the brief, but the Board finds that his argument does not constitute an NOD, but rather was argument made on the mistaken understanding that the issues were on appeal.  The Board noted that the Veteran still has until March 2017 to file an NOD as to the March 2016 rating decision concerning carpal tunnel syndrome, if she so desires.


FINDING OF FACT

Throughout the period on appeal the Veteran's bilateral wrist disability has been manifested by painful and limited range of motion with no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for left wrist disability have not been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5215 (2015).

2.  The criteria for an evaluation in excess of 10 for right wrist disability have not been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a November 2008 correspondence, prior to the adverse decision from which this appeal originates.
 
VA's duty to assist requirements has also been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations that include the appropriate findings for accurately rating Veteran's bilateral wrist disability.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.     38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Board notes that the RO initially rated the disabilities as tenosynovitis, which is rated on limitation of motion of the affected part, as arthritis, degenerative. 38 C.F.R. § 4.71a, Diagnostic Code 5024.  Limitation of motion of the wrist is rated under DC 5215.  A 10 percent rating is warranted for the major and minor extremity (the Veteran is right-handed) if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum schedular rating for limitation of wrist motion available under this diagnostic code.  A higher rating is available under Diagnostic Code 5214, which requires evidence of ankylosis.

A January 2009 VA examination report shows that the Veteran reported pain on wrists, forearms, all fingers, and numbness of all fingers.  The Veteran's wrists were noted to have symptoms of pain, stiffness, warmth, and swelling.  Flare ups were reported of a moderate severity occurring every two to three weeks lasting one to two days.  Tenderness was noted for the right and left wrist.  Range of motion examination for both wrists showed pain with active motion.  Dorsiflexion was 0 to 70 degrees, palmer flexion 0 to 80 degrees, radia deviation 0 to 20 degrees, and ulnar deviation 0 to 45 degrees.  No objective evidence of pain following repetitive motion or additional pain on repetitive motion.  No joint ankylosis was noted.  The Veteran was noted to be employed and lost less than 1 week during the past 12 months.  The Veteran was diagnosed with rheumatoid arthritis of both wrists, with noted right and left ligament injury status post arthroscopy.  Effects of the Veteran's occupation were decreased manual dexterity.  Effects on daily activities were noted a mild for chores, exercise, and sports.  

An August 2014 VA examination report shows that the Veteran reported pain, cramps, swelling, stiffness, and numbness.  The Veteran reported flare ups causing severe pain.  Range of motion for the right wrist was noted as palmar flexion 0 to 60 degrees with pain and dorsiflexion 0 to 45 degrees with pain.  Range of motion for the left wrist was noted as palmar flexion 0 to 60 degrees with no pain and dorsiflexion 0 to 50 degrees with no pain.  The examiner reported that there was no additional limitation of range of motion after repetitive use testing.  Functional impairments were noted as less movement than normal and pain.  No pain on palpation was noted.  Muscle strength testing was normal and no ankylosis of either wrist was diagnosed.  No residuals of the wrist surgery were reported.  The examiner reported that the Veteran's wrist condition impacted her ability to work.  Effects on the Veterans usual daily activities were noted as mild to moderate for chores and shopping.  Exercise and sports effects would be severe to prevent such activities.  Effects were noted as mild for recreation, traveling, feeding, bathing, dressing, toileting, grooming, and driving.  The Veteran reported that she had severe flare ups three to four times per week that caused restriction of pre-flare up activity by 99 percent.  The examiner reported that an opinion regarding limitations during flare ups could not be provided without mere speculation as there was no current scientific way to objectively measure or evaluate the degree of additional loss of range of motion during these episodes.  

A March 2016 VA examination report shows that the Veteran was diagnosed with tendonitis of the right and left wrist.  The Veteran reported that she had functional impairment of motion pain.  Range of motion for the right wrist was noted as palmar flexion 0 to 65 degrees, dorsiflexion 0 to 70 degrees, ulnar deviation 0 to 40 degrees, and radial deviation 0 to 20 degrees with pain noted during all movements.  No localized tenderness or pain on palpation was noted.  No objective evidence crepitus was noted.  Range of motion for the left wrist was noted as palmar flexion 0 to 65 degrees, dorsiflexion 0 to 55 degrees, ulnar deviation 0 to 40 degrees, and radial deviation 0 to 20 degrees with pain noted during all movements.  No localized tenderness or pain on palpation was noted.  No objective evidence of crepitus was noted.  Repetitive use testing was performed with no additional loss of function or range of motion.  No reduction of muscle strength was shown for both wrists.  No ankylosis was diagnosed.  The examiner reported that the Veteran's wrist surgery had residuals of pain.  The examiner noted that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's bilateral wrist disability.  The examiner reported that the Veteran should avoid occupational activities that required repetitive motion of the wrists and no sedentary restrictions using hands free devices.  

With regards to assessing the Veteran's bilateral wrist symptoms the Board finds that a rating in excess of 10 percent for the left and right wrists are not warranted.  The evidence reflects that throughout the period on appeal, the Veteran has experienced painful motion of each wrist joint, bilaterally, as well as limitation of motion. Specifically, VA examination reports all reflect painful limited motion of each wrist bilaterally.  However, there is no evidence of ankylosis of either wrist at any point. Rather, the examination reports of record specifically note the absence of ankylosis.  As the evidence does not reflect that there is any ankylosis of the wrist, a rating in excess of 10 percent for the right and left wrist under either Diagnostic Code 5214, or Diagnostic Code 5215 is not warranted at any time during the claim period.  Further, a 10 percent rating is the highest rating available for limitation of motion of the wrist, a higher rating is not possible based on any motion restriction under 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Additionally, the Board has considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40 , 4.45); however, the analysis in DeLuca does not assist the Veteran, as the 10 percent rating deemed warranted in this case is also the maximum disability evaluation based on any limitation of motion of the wrist.  Where a veteran is in receipt of the maximum schedular rating based on limitation of motion of the wrist and a higher rating requires ankylosis, the regulations pertaining to functional impairment are not for application.  Johnston v. Brown, 10 Vet. App. 80 (1997); 38 C.F.R. § 4.59 (2015).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the schedular evaluations assigned for the Veteran's service-connected bilateral wrist scapholunate ligament injury are adequate in this case.  The Veteran's primary symptoms include limitation of motion and pain, all of which have been contemplated in the schedular rating that is assigned (through consideration of 38 C.F.R. §§ 4.40, 4.45, and addressing the relevant case law).  The rating criteria for spine disabilities reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the bilateral wrist scapholunate ligament injury, the assigned schedular evaluations are adequate and referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447   (2009). In the present case, the Veteran works full time in an administrative position on an Air Force Base.  Thus the issue of TDIU is not before the Board.


ORDER

Entitlement to a rating in excess of 10 percent for left wrist scapholunate ligament injury, status post arthroscopy is denied.  

Entitlement to a rating in excess of 10 percent for right wrist scapholunate ligament injury, status post arthroscopy is denied




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


